The decree appealed from, whereby the plaintiff was allowed to recover for the work performed under its contract with the defendant and the latter’s counterclaim was dismissed, was amply supported by the findings in the trial judge’s report of material facts (compare Hayes Pump & Mach. Co. v. Pitman & Brown Co. 331 Mass. 240, 243 [1954]; contrast Keene v. Gould, ante, 731 [1975], and cases cited), and those findings, not being plainly wrong, must stand (Commonwealth v. DeCotis, 366 Mass. 234, 236 [1974], and case cited). The defendant’s remaining contentions need not be considered because they fall short of the requirement for argument set forth in such cases as Lolos v. Berlin, 338 Mass. 10, 13-14 (1958). Commonwealth v. Bernier, 366 Mass. 717, 720 (1975).

Decree affirmed.